Citation Nr: 0218472	
Decision Date: 12/19/02    Archive Date: 12/24/02

DOCKET NO.  01-09 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to special monthly pension benefits by reason 
of being housebound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran had active duty from February 1941 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Republic of the Philippines.  

The Board notes that the RO considered the veteran's claim 
as entitlement to special monthly pension both by reason 
of the need of the regular aid and attendance of another 
person and by reason of being housebound.  The veteran has 
specifically indicated, however, that he is claiming and 
appealing only entitlement to housebound benefits.  


FINDINGS OF FACT

1.  The veteran's entitlement to VA pension benefits has 
been established.  

2.  The veteran does not have a single permanent 
disability rated 100 percent disabling and additional 
disability or disabilities independently ratable at 60 
percent or more.  

3.  The veteran is not substantially confined to his 
dwelling.  


CONCLUSION OF LAW

The criteria for special monthly pension by reason of 
being housebound are not met.  38 U.S.C.A. § 1521, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.351 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded on VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2002)).  In addition, 
VA recently promulgated regulations that implement the 
statutory changes effected by the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Review of the claims folder reveals compliance with the 
new statutory and regulatory provisions.  That is, by way 
of the August 2001 rating decision and December 2001 
statement of the case, the veteran and his representative 
were apprised of the applicable law and regulations and 
given notice as to the evidence needed to substantiate his 
claim.  In addition, by letter dated in May 2001, the RO 
gave additional notice of the evidence needed to 
substantiate the claim on appeal, and asked the veteran to 
submit or authorize the RO to obtain additional relevant 
evidence.  The veteran was specifically advised the what 
was needed was competent medical or lay evidence showing 
that his disability confines him to his home or that he 
has one condition rated 100 percent disabling and another 
condition rated 60 percent or more disabling.  

With respect to the duty to assist, review of the claims 
folder reveals that the RO secured private medical records 
and the report of a VA examination.  As discussed in 
detail below, the Board finds that the evidence in this 
case is sufficient to render a determination, such that an 
additional medical examination or opinion is not needed.  

Finally, the Board finds that the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeals.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

Analysis

Increased pension is payable to a veteran by reason of 
being housebound if, in addition to having a single 
permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities the veteran: 

(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate 
and distinct from the permanent disability rated as 
100 percent disabling and involving different 
anatomical segments or bodily systems, or 

(2) Is "permanently housebound" by reason of 
disability or disabilities.  This requirement is met 
when the veteran is substantially confined to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and 
it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his or her lifetime.  

38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(d).  

The veteran has been entitled to receive VA pension 
benefits since 1985.  The record shows that he was 
hospitalized at a private facility in August 1999 for 
several days for treatment of a right pneumothorax.  The 
lung was successfully re-expanded and the veteran was 
discharged at his request.  The records of that 
hospitalization also reflect diagnoses of chronic 
obstructive pulmonary disease (COPD), emphysema, and 
bronchiectasis.  

In September 2000, the veteran was hospitalized at a 
private facility for treatment of pneumonia.  The summary 
of that hospitalization also reflects diagnoses of COPD, 
emphysema, and pulmonary tuberculosis, Class IV.  

A VA examination to determine the veteran's housebound 
status was conducted in February 2001.  The veteran's 
primary complaints were difficulty breathing (it was noted 
that he used an inhaler and a nebulizer), chest pain, body 
weakness, and back pain.  The examiner stated that the 
veteran was not permanently bedridden.  His vision was 
20/70 in each eye without correction, but with bilateral 
cataracts.  The veteran described his daily activities as 
walking exercise around the house, occasionally cooking 
food, and sweeping the floor.  He had a stooped posture, 
an impaired gait, and slight to moderately impaired 
balance and weight bearing, but he was able to feed 
himself, change his clothes, and take a bath.  The 
examiner noted that there was fairly good muscle tone, no 
contractures, and no edema.  There was slight tenderness 
over the lumbar spine and slight limitation of motion due 
to pain.  the examiner commented that the veteran 
occasionally used a cane, but was able to walk alone at 
least within the home premises.  Additionally, he would 
occasionally go to the park with supervision.  

While the veteran clearly is disabled to some degree due 
to various disabilities, the medical evidence does not 
show that he has a single disability rated permanently and 
totally disabling, plus additional disability or 
disabilities independently ratable at 60 percent 
disabling.  Therefore, he does not meet the percentage 
criteria for housebound status.  Neither does the evidence 
show that the veteran is substantially confined to his 
dwelling.  He is independently ambulatory around his 
house, cooking for himself and sweeping the floor, and 
does visit a local park occasionally.  

Accordingly, the Board concludes that the veteran, while 
elderly and disabled, does not meet the legal criteria for 
being housebound.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

Entitlement to special monthly pension by reason of being 
housebound is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

